Citation Nr: 1329838	
Decision Date: 09/18/13    Archive Date: 09/25/13

DOCKET NO.  10-21 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than the 10 percent for an anxiety disorder.

2.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from April 1968 to April 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a April and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2012, Veteran and his spouse testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The issue of entitlement to a higher initial rating for an anxiety disorder is addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's hypertension was caused by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension is proximately due to or the result of the service-connected diabetes mellitus.  38 C.F.R. § 3.310(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claim.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013).

II.  Legal Criteria

Service connection may be granted for disability which is proximately due to or the result of service-connected disability. 38 C.F.R. § 3.310(a). 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The Veteran contends that service connection is warranted for hypertension because it was caused by his service-connected diabetes mellitus.  In February 2013, he submitted a statement from a private physician expressing the opinion that it is more likely than not that the Veteran's hypertension was caused by his diabetes mellitus.  The physician noted that he had reviewed the Veteran's post service medical records.  The physician supported this opinion with the following rationale:

Diabetes caused his hypertension due to accelerated endothelial damage[,which] causes end organ damage [and] hypertension.  This is very well documented in the medical literature.

The Board finds the foregoing opinion to be adequate for adjudication purposes since the physician reviewed the Veteran's pertinent history and properly supported the opinion.  There is no contrary medical opinion of record.  Therefore, the Veteran is entitled to service connection for his hypertension.


ORDER

Service connection for hypertension is granted. 


REMAND

The Veteran was most recently afforded a VA examination to determine the current degree of severity of his service-connected psychiatric disability in September 2009.  At the February 2013 hearing, he alleged that his psychiatric disability has increased in severity since that examination.  Therefore, further development to afford the Veteran a VA examination to determine the current degree of severity of his service-connected psychiatric disability is in order.

In addition, while the case is in remand status, any outstanding records pertinent to the Veteran's claim should be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include any more recent VA treatment records.  

2.  Thereafter, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the service-connected anxiety disorder.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

3.  The RO or the AMC should undertake any other indicated development.

4.  Then, the Veteran's claim should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a Supplemental Statement of the Case and an appropriate opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


